Citation Nr: 1718368	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected bipolar progressed from major depressive disorder, and/or as a side effect of prescribed medication.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1989 to December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

The matter was previously remanded by the Board in an October 2014 decision.  It has been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain a VA examination to ascertain whether the Veteran's diagnosed sleep apnea relates to his active service, to include as secondary to his service-connected psychiatric disability or as a side effect of medication prescribed to treat service-connected disabilities.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 349 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The record reflects a current diagnosis of sleep apnea.  See, e.g, January-March 2012 treatment notes from Houston VA Medical Center, January 2015 VA Examination.  In an April 2017 informal hearing presentation (IHP), the Veteran, through his representative, contends that his sleep apnea has been caused or aggravated by his service-connected psychiatric disorder, citing literature from sleepfoundation.org wherein it is postulated that "[s]norting, gasping, or stopping breathing while asleep [is] associated with nearly all depression symptoms."  The Veteran further cites numerous medical studies linking depressive symptoms to sleep-disordered breathing, as well as literature linking the use of psychotropic and pain medication to sleep disturbance.

The Board has a duty to consider all theories of entitlement reasonably raised by the record.  Therefore, it is necessary to obtain a VA examination to explore the etiology of the Veteran's sleep apnea, to include the question of causation or aggravation by his service-connected psychiatric disorder and/or as a side effect of psychotropic or pain medication prescribed for a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ should also secure any outstanding, relevant VA medical records, including from the Houston VA Medical Center from December 2014.

2. After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination to address the etiology of any current sleep disorder.  

The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. Notation that such a review has taken place should be in the examination report. A clear explanation based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current sleep disorders.  If the examiner determines that the Veteran's previously diagnosed sleep apnea is no longer applicable, a fully reasoned explanation is required.

Then, for each identified diagnosis, the examiner must opine as to the following questions:

a. whether it is at least as likely as not (50 percent probability or greater) that the sleep disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

b. for any current sleep disorder that did not manifest in service and is not otherwise causally or etiologically related to the Veteran's military service, whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by his service-connected psychiatric disorder.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected psychiatric disorder.

c. for any current sleep disorder that did not manifest in service and is not otherwise causally or etiologically related to the Veteran's military service, whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by the use of medications prescribed for any service-connected disability, to include any psychiatric disorder; residuals, status post right shoulder arthroscopy and Bankart repair; or left shoulder strain associated with residuals, status post right shoulder arthroscopy and Bankart repair.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the use of medications prescribed for treatment of any service-connected disability.

3. Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

